427 F.2d 146
UNITED STATES of America, Appellee,v.Melvin SMITH, Appellant.
No. 14180.
United States Court of Appeals, Fourth Circuit.
June 4, 1970.

Donald J. Reichle, Seaford, Va. (Court-appointed) on brief for appellant.
Roger T. Williams, Asst. U. S. Atty., on brief for appellee.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
Upon the concession of the United States Attorney that the indictment fails to state an offense, and his suggestion of a remand for the entry of an order dismissing the indictment, the judgment of conviction is hereby


2
Reversed and the case is remanded for the entry of an appropriate order.